Citation Nr: 0709134	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right patella, recurrent, postoperative, with 
partial resection, degenerative joint disease and quadriceps 
tendonitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky (hereinafter RO).  The case 
was remanded for additional development in September 2005, 
and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  The service connected right knee disability is manifested 
by stiffness, weakness and pain.  

2.  Motion in the right knee is from 90 degrees of flexion to 
full extension; there is no instability or subluxation in the 
right knee. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in January 2003 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA examinations, to 
include an examination of the right knee in March 2006 in 
accordance with the directives of the Board in its September 
2005 remand.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.  A 20 percent evaluation will be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  Id.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The service medical records reflect treatment for a fractured 
right patella sustained in a basketball game in October 1975.  
The veteran underwent surgical reduction and internal 
fixation.  Postoperatively, the veteran did well, and the 
cast was removed in November 1975.  He was discharged to full 
duty in December 1975.  

Following separation from service, a July 1976 rating 
decision granted service connection for "knee impairment," 
rated as noncompensable under Diagnostic Code 5257.  
Thereafter, the veteran underwent surgery in September 1976 
after he felt a "pop" in his knee after playing basketball.  
It was felt that the veteran had sustained a "refracture" 
of a previous transverse fracture of the patella.  The 
surgery performed was the removal of a cartilage wire and 
bone screw, excision of the distal patella fragment, and 
repair of the quadriceps mechanism.  Postoperatively, the 
veteran was said to have done well.  Following this surgery, 
an October 1976 rating decision granted the veteran a 
temporary 100 percent evaluation for convalescence under 
38 C.F.R. § 4.30 (2006).  Following the expiration of this 
100 percent rating, a 20 percent rating was assigned 
effective from November 1, 1976.  

This rating was reduced to a 10 percent evaluation by a May 
1980 rating decision after the veteran told a physician at a 
VA examination completed in April 1980 that the post-service 
surgery had "helped a lot."  This examination also 
demonstrated 130 degrees of flexion and no instability.  The 
10 percent rating has been confirmed and continued until the 
present time.  

The more recent clinical evidence includes reports from a 
January 2003 VA examination, at which time the veteran 
complained about daily knee pain.  He reported morning 
stiffness and occasional swelling.  The veteran stated that 
he initially experienced locking of the knee but had not 
recently.  He described periods of flareups following 
increased activity.  The veteran denied having any episodes 
of 


patellar dislocation.  He indicated that his only treatment 
was ibuprofen as need for discomfort.  

Upon examination in January 2003, there was no obvious 
deformity, other than a mild peripatellar swelling.  Mild 
tenderness to palpation over the quadriceps tendon and over 
the medial joint line was observed, as was mild crepitus over 
the patella on flexion and extension.  No discomfort or 
motion was noted on stressing of the collateral or posterior 
ligaments.  There was slight discomfort reported over the 
quadriceps tendon on resisted extension of the knee.  Range 
of motion of the right knee was to full extension and 115 
degrees of flexion, with pain beyond 105 degrees.  The 
patellar compression test was negative and no instability or 
joint laxity was noted.  X-rays of the right knee were 
interpreted as showing large marginal lipping throughout, 
including the patellofemoral joint; severe degenerative 
arthritis of the patellofemoral and knee joints; and 
calcification in the quadriceps tendons consistent with 
quadriceps tendonitis.  The diagnoses following the 
examination were severe degenerative joint disease of the 
right knee and chronic right quadriceps tendonitis.  

Additional pertinent evidence includes VA outpatient 
treatment records dated through October 2006 reflecting 
treatment, including physical therapy, for right knee pain.  
A January 2006 x-ray of the right knee revealed moderately 
advanced osteoarthritic changes, with joint space narrowing 
throughout the knee and an impression that no acute changes 
were seen.  In April 2006, the veteran's only complaint was 
chronic stiffness in the knee.  The veteran described 
worsening knee pain in October 2006, and it was noted that 
the veteran took Lortab for pain. 

The VA examination of the right knee requested by the Board 
in its September 2005 remand was provided to the veteran in 
March 2006.  At that time, the veteran stated that he done 
well after the surgical hardware in his right knee had been 
removed but that he noticed increased discomfort in the right 
knee around 1988.  Since then, the veteran said the pain had 
slowly increased.  The reports from the examination indicated 
the veteran stated that he used a cane for walking on 
occasion and that he was unable to stand for more than a few 
minutes.  He reported some "give way" in the knee as well 
as pain, stiffness and weakness, and he indicated that he 
cannot walk when the pain in his right knee flares up.  He 
did not describe any instability or episodes of dislocation, 
subluxation or locking.  

Upon physical examination, range of motion testing revealed 
90 degrees of flexion, with pain beginning at 80 degrees, and 
full extension.  Repetitive use did not result in any 
reduction in flexion or extension.  No instability was 
demonstrated.  The examiner noted that the veteran had not 
worked since 2000 and that he would have difficulty with 
physical employment, but stated that the veteran could 
perform "all types of sedentary employment."  He concluded 
his examination by stating that the veteran had severe 
degenerative arthritis of his right knee and that "[n]othing 
short of a total knee arthroplasty will help him.  This 
opinion is supported by the orthopaedic literature and 35 
years of expertise."  

The Board has carefully considered the veteran's contentions, 
including in sworn testimony presented to the Board, that the 
disability in the right knee warrants a rating in excess of 
10 percent.  However, the Board finds the probative weight of 
these assertions to be overcome by the clinical evidence set 
forth above.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Highlighting these clinical findings, the range of motion 
findings in the right knee from the most recent VA 
examination of flexion to 90 degrees and full extension 
clearly do not warrant a rating in excess of 10 percent for 
loss of motion resulting from arthritis under Diagnostic 
Codes 5260 or 5261.  Additionally, as subluxation or 
instability was not demonstrated by the clinical findings 
summarized above, entitlement to an increased or "separate" 
rating due to subluxation or lateral instability would not be 
warranted under Diagnostic Code 5257 or VAOPGCPREC 23-97.  

In making the above determination, the Board had considered 
the recent VA examiner's opinion that the veteran's condition 
would only be improved with a total right knee replacement.  
This comment notwithstanding, the rating criteria are quite 
specific, and the residuals required for an increased rating 
under these criteria simply are not demonstrated at the 
present time.  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

However, also weighed by the Board were the effects of 
functional loss due to pain in assigning a disability rating, 
as well as pain on motion of the right knee.  
38 C.F.R. §§ 4.40, 4.45 (2006).  Pain on motion of the right 
knee failed to limit flexion or extension to a degree that 
warrants a rating in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Additionally, as 
repetitive flexion and extension of the right knee at the 
most recent VA examination caused no reduction in the range 
of motion, the Board finds no basis to assign an initial 
rating in excess of 10 percent under these principles.  Id.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the right 
knee disability is not inadequate.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
the veteran's service-connected right  knee residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to his right knee disability, and his 
service-connected knee residuals have not shown functional 
limitation beyond that contemplated by the 10 percent ratings 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for the service-connected right knee 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right patella, recurrent, postoperative, with partial 
resection, degenerative joint disease and quadriceps 
tendonitis is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


